— Judgment, Supreme Court, Bronx County, entered May 28,1974, denying petitioner’s application for an order directing the respondents to transfer petitioner’s children from Public School 111 to Public School 178, unanimously affirmed, without costs and without disbursements. After a physical assault, one of the children was transferred, and properly so. The other transfers for the remaining children were denied on the ground that the school sought was overcrowded. While we sympathize with the parental dissatisfaction, absent the deprivation of a constitutional or statutory right, the decision by respondents that is neither arbitrary nor capricious, may not be disturbed. (Matter of Van Blerkom Donovan, 15 NY2d 399; Matter of Strippoli v Bickal, 21 AD2d 365, affd without opn 16 NY2d 652.) Concur — Stevens, P. J., Markewich, Kupferman, Capozzoli and Lynch, JJ.